                                                                            JS-6
     Case 2:21-cv-01954-GW-KS Document 12 Filed 04/12/21 Page 1 of 2 Page ID #:53



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12   WAYNE WEATHERSPOON, an                   Case No.: CV 21-1954-GW-KSx
13   individual,                              Hon. George H. Wu
14                 Plaintiff,
15                                            ORDER FOR DISMISSAL WITH
         v.                                   PREJUDICE
16   CAROLYN MAGINOT, Trustee of the
     Carolyn Maginot Family Trust; and        Action Filed: March 3, 2021
17   DOES 1-10,                               Trial Date: Not on Calendar
18                 Defendants.
19

20

21

22

23

24

25

26

27

28
                                              1
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-01954-GW-KS Document 12 Filed 04/12/21 Page 2 of 2 Page ID #:54



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Wayne Weatherspoon’s action against Defendant Carolyn Maginot is
 5   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8   Dated: April 12, 2021
                                                         Hon. George H. Wu
 9                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
